United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2467
                                    ___________

Chris G. Alevras,                   *
                                    *
              Appellant,            *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
George E. Snyder, Warden, FCI-      *
Forrest City,                       *         [UNPUBLISHED]
                                    *
              Appellee.             *
                               ___________

                          Submitted: November 5, 1999

                                Filed: November 16, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Chris G. Alevras appeals the district court’s1 dismissal of his 28 U.S.C. § 2241
action, in which he claimed that the Bureau of Prisons (BOP) was illegally setting the
amount and timing of payments toward the restitution and special-assessment
obligations that are part of his federal criminal sentence. Although Mr. Alevras frames
his action as one attacking the manner in which his sentence is being executed, we view

      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
it as an attack on the legality of the sentencing court’s decision to delegate authority to
the BOP to set the amount and timing of his payments. We note the merits of Mr.
Alevras’s claim may require interpreting the sentencing court’s order, which is a task
best left to the sentencing court. We conclude this matter can be raised only through
a motion under 28 U.S.C. § 2255 in the district court that sentenced Mr. Alevras. See
28 U.S.C. § 2255 (allowing prisoner to collaterally attack sentence on ground that its
imposition violates Constitution or federal laws); 28 U.S.C. § 2244(a) (no circuit or
district judge shall be required to entertain application for writ of habeas corpus if
legality of detention has been judicially determined on prior application for writ of
habeas corpus, except as provided in § 2255).

      Accordingly, we remand with instructions to dismiss this habeas petition as
barred by sections 2255 and 2244(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-